Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 – 8 are allowed. The restriction requirement as set forth in the Office action mailed on 04/21/2022 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 4-8 are withdrawn. Claim(s) 4-8 is/are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Stephen R. Funk on 08/22/2022.
	The application has been amended as follows:
LISTING OF CLAIMS:
Claim 1 (currently amended):  A method of calibrating a bird’s-eye view image generating device for a vessel that generates a bird’s eye view image of the vessel using projective transformation of images obtained by a plurality of cameras installed on the vessel into a bird’s-eye view plane, and in which a plurality of imaging regions to be respectively imaged by the plurality of cameras are positioned so that imaging regions adjacent to each other have overlapping regions, the method comprising the steps of:
positioning a calibration marker in an overlapping region in the bird’s-eye view plane at a position higher than a ground surface on land;
acquiring a plurality of calibration images by imaging the calibration marker with the plurality of cameras; and
acquiring application parameters to be applied for projective transformation of the plurality of calibration images into the bird’s-eye view plane so that images of the calibration marker included in the plurality of calibration images match each other; wherein
the step of acquiring a plurality of calibration images includes the steps of:
acquiring a plurality of first calibration images with the plurality of cameras in a state in which a first calibration plane is set at a first height and a first calibration marker is positioned in the overlapping region in the first calibration plane; and
acquiring a plurality of second calibration images with the plurality of cameras in a state in which a second calibration plane is set at a second height different from the first height and a second calibration marker is positioned in the overlapping region in the second calibration plane.


Claim 4 (currently amended):  The method according to claim 1, wherein



the step of acquiring application parameters includes the steps of:
acquiring first reference parameters for projective transformation of the plurality of first calibration images into the first calibration plane so that images of the first calibration marker included in the plurality of first calibration images match each other; and acquiring second reference parameters for projective transformation of the plurality of second calibration images into the second calibration plane so that images of the second calibration marker included in the plurality of second calibration images match each other.

Claim 9-12. (Cancelled)


Allowable Subject Matter
Claims 1 – 8 are allowed. 
The following is an examiner’s statement of reasons for allowance: The application is allowed in view of the amendments and Applicant’s arguments filed on 07/15/2022. Specifically, none of the references along or in combination teaches the limitations of “positioning a calibration marker in an overlapping region in the bird’s-eye view plane at a position higher than a ground surface on land,…the step of acquiring a plurality of calibration images includes the steps of: acquiring a plurality of first calibration images with the plurality of cameras in a state in which a first calibration plane is set at a first height and a first calibration marker is positioned in the overlapping region in the first calibration plane; and acquiring a plurality of second calibration images with the plurality of cameras in a state in which a second calibration plane is set at a second height different from the first height and a second calibration marker is positioned in the overlapping region in the second calibration plane” recited in the independent claims in combination with other limitations in the independent claim as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611